DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/6/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/6/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (U.S. Pub. No. 20060239571 A1), in view of Nestares (U.S. Pub. No. 20100165206 A1).

Regarding to claim 1, 14 and 18:

1. Dong teach an image splicing method, comprising: obtaining a first overlapping image and a second overlapping image from a first image and a second image, wherein the first overlapping image is an area, in a first image, overlapped with a second image; (Dong Fig. 6 [0098] In the step of E, the method of a weighted average of a partially overlapped region may be employed to splice the single image frame F.sub.i to the current spliced image, and it is required to consider whether the floating image shall be spliced from the left or the right of the spliced image) the second overlapping image is an area, in the second image, overlapped with the first image; and the first image and the second image are to-be-spliced neighboring images; (Dong [0102] the image transits continuously and becomes smooth at the spliced part after the above splicing. Specifically, .omega..sub.1 shows a range within which the floating image is directly embedded in the new spliced image; .omega..sub.3 shows a range within which the pixels of the new spliced image are originated directly from the original spliced image (the overlapped part of the floating image and the original spliced image); and .omega..sub.2 shows the size of the transition region of the overlapped part of the floating image and the original spliced image. Therefore, .omega..sub.2 shall not be too large, otherwise the resultant volume-panorama image 
to obtain a merged image of the first overlapping image and the second overlapping image, (Dong [0068] FIG. 6 The content stored in the memory 21 includes data of an image sequence 211 and also a program for a volume-panorama processing 212. Under the control of a CPU 20, the system executes the program 212 to combine the image sequence 211 into one volume-panorama image and send it to a display 25 of the workstation for displaying. Additionally, the system may transfer the image sequence stored in an external storage 22 into the memory 21 for the volume-panorama imaging. [0020] During the splicing stage (the step of e), the weighted average is used to calculate grayscale values of an overlapped) and determining a spliced image of the first image and the second image according to the merged image. (Dong Fig. 6 [0030] there exists a relatively large overlapped region; during the procedure of splicing and extending a selected single image frame subsequently and continuously into the volume-panorama image based upon the first image frame, a aligned image and a spliced image can be established respectively for calculating a transform coefficient at the time of aligning the image F.sub.i and splicing the image F.sub.i to generate an output image; [0004] the splicing refers to a procedure of combining the two images into one image through the transform coefficient. The procedure of the splicing is seldom described in many patents because the alignment is generally considered as the critical step for achieving a correct volume-panorama image)

determining a motion vector from each pixel in the first overlapping image to a corresponding pixel in the second overlapping image, to obtain an optical flow vector matrix; according to the optical flow vector matrix, remapping the first overlapping image to obtain a first remapping image, and remapping the second overlapping image to obtain a second remapping image; and merging the first remapping image and the second remapping image.

However Nestares teach determining a motion vector from each pixel in the first overlapping image to a corresponding pixel in the second overlapping image, to obtain an optical flow vector matrix; (Nestares [0037] the optical flow may correspond to the apparent motion of the intensity levels from one image to the next in the sequence due to the motion of the camera or the objects in the scene. [0039] the invention may utilize a gradient based, multi-resolution, optical flow estimation with theoretical sub-pixel accuracy. However, other methods for dense motion estimation [motion vector] are potentially applicable)
according to the optical flow vector matrix, (Nestares [0038] the image alignment can be estimated using different motion models, ranging from low parameter motion models (e.g., pure translation, rotation, affine, projective, etc.) that have limited applicability in general video, to dense non-parametric models (e.g., optical flow) in which a displacement vector is estimated for every pixel, with intermediate solutions being also possible (one low parameter motion model plus individual optical flow for points considered outliers for this model)) remapping the first overlapping image to obtain a first remapping image, and remapping the second overlapping image to obtain a second remapping image; and (Nestares [0040] with reference to FIG. 9, some embodiments of the invention may include an optical flow estimation which uses a gradient based coarse to fine estimation. For example, once a multi-resolution pyramid is obtained the optical flow may be estimated at each resolution level using as additional input the flow estimated from the previous level if available. At each level the optical flow is estimated iteratively by first remapping the input images according to the current estimate of the optical flow and then computing the second order gradient and solving for the flow vector at each pixel using gradient constraints from a neighborhood of the pixel itself. Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. For example, once the alignment has been estimated, the noisy intensities coming from different frames that correspond to the same scene [overlapping image] location may be combined to obtain a de-noised version of the central [overlapping image], reference frame)
merging the first remapping image and the second remapping image. (Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. For example, once the alignment has been estimated, the noisy intensities coming from different frames that correspond to the same scene [overlapping image] location may be combined to obtain a de-noised version of the central [overlapping image], reference frame) 





Regarding to claim 2, 15 and 19:

2. Dong teach the method according to claim 1, further comprising: determining a transition weight matrix from the first overlapping image to the second overlapping image; and (Dong [0020] during the splicing stage (the step of e), the weighted average is used to calculate grayscale values of an overlapped part according to U.S. Pat. No. 5,566,674. The weighted calculation is as follows: SC(n)=((1-m)(SC(n-1))+(mInput(n)). [0039] g. judging whether the translation amount of the F.sub.i is within a controllable range based upon the motion vector, and entering into the step of d if yes, otherwise recovering i by i=i-.DELTA., adjusting .DELTA. within the value range of .DELTA., performing i=i+.DELTA. and entering into the step of b. [0043] c3. calculating the motion vector of each point pair constituted by the characteristic point and the corresponding point. [0048] In the above method, in the step of e: the single image frame F.sub.i is spliced to the current spliced image with the method of a weighted average of the partially overlapped region)

the remapping the first overlapping image to obtain a first remapping image and remapping the second overlapping image to obtain a second remapping image comprises: according to the optical flow vector matrix and the transition weight matrix, remapping the first overlapping image to obtain the first remapping image and remapping the second overlapping image to obtain the second remapping image.

However Nestares teach the remapping the first overlapping image to obtain a first remapping image and remapping the second overlapping image to obtain a second remapping image comprises: (Nestares [0040] with reference to FIG. 9, some embodiments of the invention may include an optical flow estimation which uses a gradient based coarse to fine estimation. For example, once a multi-resolution pyramid is obtained the optical flow may be estimated at each resolution level using as additional input the flow estimated from the previous level if available. At each level the optical flow is estimated iteratively by first remapping the input images according to the current estimate of the optical flow and then computing the second order gradient and solving for the flow vector at each pixel using gradient constraints from a neighborhood of the pixel itself. Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. For example, once the alignment has been estimated, the noisy intensities coming from different frames that correspond to the same scene [overlapping image] location may be combined to obtain a de-noised version of the central [overlapping image], reference frame)

according to the optical flow vector matrix (Nestares [0038] the image alignment can be estimated using different motion models, ranging from low parameter motion models (e.g., pure translation, rotation, affine, projective, etc.) that have limited applicability in general video, to dense non-parametric models (e.g., optical flow) in which a displacement vector is estimated for every pixel, with intermediate solutions being also possible (one low parameter motion model plus individual optical flow for points considered outliers for this model)) and the transition (Nestares [0038] For example, the image alignment can be estimated using different motion models, ranging from low parameter motion models (e.g., pure translation, rotation, affine, projective, etc.)) weight matrix, (Nestares [0047] a weighted average for each pixel position may be determined, where the weights of each sample are a function of the difference in intensities between the sample and the central frame (e.g. using a Gaussian function)) remapping the first overlapping image to obtain the first remapping image and remapping the second overlapping image to obtain the second remapping image. (Nestares [0040] with reference to FIG. 9, some embodiments of the invention may include an optical flow estimation which uses a gradient based coarse to fine estimation. For example, once a multi-resolution pyramid is obtained the optical flow may be estimated at each resolution level using as additional input the flow estimated from the previous level if available. At each level the optical flow is estimated iteratively by first remapping the input images according to the current estimate of the optical flow and then computing the second order gradient and solving for the flow vector at each pixel using gradient constraints from a neighborhood of the pixel itself. Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. 

Claims 3, 10-11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (U.S. Pub. No. 20060239571 A1), in view of Nestares (U.S. Pub. No. 20100165206 A1), further in view of He (U.S. Pub. No.  20050157348 A1).

Regarding to claim 3, 16 and 20:

3. Dong teach the method according to claim 2, wherein the determining a transition weight matrix from the first overlapping image to the second overlapping image comprises: (Dong [0020] during the splicing stage (the step of e), the weighted average is used to calculate grayscale values of an overlapped part according to U.S. Pat. No. 5,566,674. The weighted calculation is as follows: SC(n)=((1-m)(SC(n-1))+(mInput(n)). [0039] g. judging whether the translation amount of the F.sub.i is within a controllable range based upon the motion vector, and entering into the step of d if yes, otherwise recovering i by i=i-.DELTA., adjusting .DELTA. within the value range of .DELTA., performing i=i+.DELTA. and entering into the step of b. [0043] c3. calculating the motion vector of each point pair constituted by the characteristic point and the corresponding point. [0048] In the above method, in the step of e: the single 

Dong do not explicitly teach determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein values of elements, for pixels of a common useful part of the first overlapping image and the second overlapping image, on corresponding locations in the overlapping matrix are a first preset value, and values of elements, for pixels of other parts, on corresponding locations in the overlapping matrix is a second preset value different from the first preset value; determining a column coordinate range of elements with the first preset value in each row in the overlapping matrix; and determining, according to the column coordinate range and a column coordinate of each element in the row, a transition weight of the element, and forming the transition weight matrix by using transition weights of all elements in the overlapping matrix.

However He teach determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein values of elements, for pixels of a common useful part of the first overlapping image and the second overlapping image, (He [0040] FIG. 5 illustrates an exemplary scheme for enabling splicing operations of eqn. 1 with reduced artifacts along boundary 34 of the spliced subsets 32. Error diffusion may be applied to g(i, j) with an additional threshold modulation term .DELTA.T.sub.k(i, j) applied within overlapping regions 42 represented  on corresponding locations in the overlapping matrix are a first preset value, and values of elements, for pixels of other parts, on corresponding locations in the overlapping matrix is a second preset value different from the first preset value; (He FIGS. 6 FIGS. 7A-7B [0053] a stitching matrix may be multiplied by a position-dependent weighting function to form appropriate threshold modulation within the overlapping region. The threshold modulation is applied to error diffusion to stitch the halftone texture along a boundary area across adjacent subsets providing smooth halftone texture transition across the boundary in a merged composite halftoned image)
determining a column coordinate range of elements with the first preset value in each row in the overlapping matrix; (He [0037] The provided image data may comprise input gray scale image data which is denoted as g(i, j) where 0.ltoreq.i&lt;M and 0.ltoreq.j&lt;N for a M.times.N raster of data in one embodiment. In one example, N may be assumed to be an integer multiple of K so each stripe is of width N/K. In this embodiment, a given one of processors 28 may be referred to as k and which processes halftone output pixels for columns j in the range of k(N/K).ltoreq.j&lt;
(k+1)(N/K). The binary output for processor k may be denoted as b.sub.k(i, j). The output b.sub.k(i, j) of individual processors 28 may be spliced together to form a single binary image b(i, j) using eqn. 1 which also operates to discard some image data as described above) and determining, according to the column coordinate range and a column coordinate of each element in the row, (He [0047] FIG. 8, some details of the FM component of the error diffusion AM/FM halftoning algorithm are described. Pixels 60 may be initially grouped into pairs. Arrows 62 illustrate scan direction and arrows 64 illustrate positions to diffuse error. There may be one pixel offset for alternative rows and dot firing is enforced along a diagonal grid in one example) a transition weight of the element, and forming the transition weight matrix by using transition weights of all elements in the overlapping matrix. (He FIGS. 6 FIGS. 7A-7B [0053] a stitching matrix may be multiplied by a position-dependent weighting function to form appropriate threshold modulation within the overlapping region. The threshold modulation is applied to error diffusion to stitch the halftone texture along a boundary area across adjacent subsets providing smooth halftone texture transition across the boundary in a merged composite halftoned image)

The motivation for combining Dong and Nestares as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dong, further incorporating Nestares and He in video/camera technology. One would be motivated to do so, to incorporate determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein values of elements, for pixels of a common useful part of the first overlapping image and the second overlapping image, on corresponding locations in the overlapping matrix are a first preset value, and values of elements, for pixels of other parts, on corresponding locations in the overlapping matrix 

Regarding to claim 10:

10. Dong teach the method according to claim 3, further comprising: Dong do not explicitly teach determining a merging weight of a corresponding element according to a relationship between a transition weight of each element in the overlapping matrix and a preset threshold, and forming a merging weight matrix by using merging weights of all elements in the overlapping matrix; and 
the merging the first remapping image and the second remapping image comprises: merging the first remapping image and the second remapping image by using the merging weight matrix.

However He teach determining a merging weight of a corresponding element according to a relationship between a transition weight of each element in the overlapping matrix and a preset threshold, and forming a merging weight matrix by using merging weights of all elements in the overlapping matrix; and (He [0053] a predetermined halftone texture may be imposed by appropriate threshold modulation in the overlapping region. For example, a stitching matrix may be multiplied by a position-dependent weighting function to form appropriate threshold modulation within the overlapping region)

the merging the first remapping image and the second remapping image comprises: (Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. For example, once the alignment has been estimated, the noisy intensities coming from different frames that correspond to the same scene [overlapping image] location may be combined to obtain a de-noised version of the central [overlapping image], reference frame) merging the first remapping image and the second remapping image (Nestares [0041] robust frame de-noising may be applied to the aligned images in the video sequence. For example, once the alignment has been estimated, the noisy intensities coming from different frames that correspond to the same scene [overlapping image] location may be combined to obtain a de-noised version of the central [overlapping image], reference frame) by using the merging weight matrix. (Nestares [0050] Bilateral filtering may be useful for spatial de-noising based on obtaining at each pixel a weighted average of the intensities of the pixels in a surrounding window (e.g. similar to a linear filtering), where the weight at a given pixel is a function of the difference between the intensity at that pixel and the intensity at the central frame (e.g., a Gaussian, which will give more weight to intensities close to the central pixel). [0051] Some embodiments of the invention may combine the intensities coming from different frames, which results in the following solution for a given image (the individual pixel locations are omitted from the equation for clarity): O = k = 1 N W 0 ( I c - I k ) I k k = 1 N W 0 ( I c - I k ) ( 1 ) 
##EQU00001## where N is the number of frames being combined, c is the index corresponding to the central (reference) frame, and where the images I.sub.k are already warped according to the estimated alignment to the central frame)

Regarding to claim 11:

11. Dong teach the method according to claim 10, Dong do not explicitly teach wherein the determining a merging weight of a corresponding element comprises: determining, in a case that a transition weight of the element is greater than the preset threshold, that the merging weight corresponding to the element is 1; otherwise, determining that the merging weight corresponding to the element is 0.

However He teach wherein the determining a merging weight of a corresponding element comprises: determining, in a case that a transition weight of the element is greater than the preset threshold, that the merging weight corresponding to the element is 1; otherwise, determining that the merging weight corresponding to the element is 0. (He [0012] FIG. 7B is an illustrative representation of an exemplary binary midtone pattern stitching matrix according to one embodiment. [0030] Exemplary processing of image data by processors 28 comprises comparing individual pixel values of the image data with a respective threshold to determine whether the pixel is a binary 1 or a binary 0 for the processed (e.g., halftoned) image data in one embodiment. [0041] where w(k, l) are error diffusion weights that may normally sum to one, T(i, j) are desired error diffusion threshold weights, and .DELTA.T.sub.k(i, j) is an additional threshold component added along 

Allowable subject matter

Regarding to claim 4-9, 12, 13 and 17:

Claims 4-9, 12, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482